DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, and 10-24 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated the remaining objections to the specification, drawings, and claims.  Therefore, those objections are withdrawn.

Allowable Subject Matter
Claims 1, 4-7, and 10-24 are allowed.  
The following is a statement of reasons for allowance:  Applicant’s amendment has obviated the rejection of independent claims 1 and 7, and their associated dependent claims, under 35 USC § 112(a).  That rejection is withdrawn.  As noted in the Non-Final Rejection of March 23, 2021, Applicant’s arguments dated January 13, 2021 at 18-19 (arguing that the cited references do not teach the relative timing of the determination of the amplitude and phase of the cross-resonance pulses versus the cancellation pulses), was persuasive as to the prior art rejections of claims 1 and 7 and remains so notwithstanding the change in language to indicate that the amplitude and phase of the cancellation pulses are determined using the cross-resonance pulses.
Regarding claims 13-20, the allowability of the claims over the prior art of record has been previously discussed and is reproduced here for Applicant’s convenience.
None of the prior art of record appears to disclose explicitly at least the following limitations of independent claim 13:
[M]easuring … a first set of Hamiltonian tomographies, … where Hamiltonian tomographies are measured at specific points as … cross-resonance pulses are swept from a beginning phase to an ending phase at a specific amplitude, [and]


The closest prior art of record is Rigetti, cited above.  Rigetti discloses generally a superconducting two-qubit system in which a cross-resonance pulse is applied to the control qubit at the resonance frequency of the target qubit.  Rigettti does not, however, disclose explicitly the notion of generating cancellation pulses to be applied to the target qubit at its own resonance frequency.  Moreover, the phase and amplitude of the cross-resonance pulses of Rigetti are determined by design considerations of gate speed and type and are not determined by sweeping over the amplitude as the phase is kept constant and vice versa.  Finally, Rigetti nowhere discloses the notion of Hamiltonian tomography.
The second closest prior art of record is Cole, “Hamiltonian Tomography: The Quantum (System) Measurement Problem,” in 17 New J. Physics 101001 (2015).  Cole discusses generally the notion of Hamiltonian tomography or characterization and distinguishes it from the related concepts of quantum state tomography and quantum process tomography.  However, Cole does not discuss the use of Hamiltonian tomography to create a cancellation pulse at a specific amplitude and phase to be directed toward a target qubit.
The third and fourth closest prior art of record are Saito and Ware.  Saito and Ware discuss in general the notion of generating cancellation pulses for the purpose of increasing gate fidelity.  Saito and Ware do not, however, disclose the specific amplitude- and phase-sweeping procedure claimed.
The dependent claims are allowable by virtue of their dependency on the allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125